DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. According to paper filed on June 3, 2022, the applicants have filed a RCE. The applicants have also amended claims 490, 522 and 533 and furthermore, have added new claim 537.
3. Claims 490, 502, 512, 520-523, 530-533 and 535-537 are pending in the application. Claim 512 remains withdrawn as being directed to non-elected subject matter.
Information Disclosure Statement
4. The applicants have listed some references and filed on June 3, 2022. However, the applicants need to list these references on form 1449 in order to be considered.

Response to Arguments
5. Applicant's arguments filed on June 3, 2022 have been fully considered but they are not persuasive regarding indefiniteness rejection of claim 533. The applicants have amended claims to overcome all other rejections. Regarding claim 533, the applicants have amended claim to delete H for the value of variable RCy1B. However, this claim still lists halogen for the value of variable RCy1B and indirectly depends upon claim 490 and therefore, lacks antecedent basis for this value in claim 490.
Conclusion
6. Rejection of claim 533 under 35 U.S.C. 112, second paragraph is maintained for the reasons of record.

                              NEW        GROUNDS     OF      REJECTION
Claim Rejections - 35 USC § 112
7. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


8. The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9. Claim 522 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 522 recites the limitation "halogen and amino for the value of variable RCy1A" in claim 490.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
10. Claims 490, 502, 520-521, 523, 530-532 and 535-537 are allowed.

11. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARANJIT AULAKH whose telephone number is (571)272-0678. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                     /CHARANJIT AULAKH/                                     Primary Examiner, Art Unit 1625